Citation Nr: 0210155	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Evaluation of service-connected residuals of shell 
fragment wound to the right thigh.

2. Evaluation of service-connected traumatic arthritis, left 
knee, with retained foreign body.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to August 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Roanoke, Virginia Regional Office (RO), which granted service 
connection for shrapnel wound scars of the right thigh and 
left knee, each evaluated as 0 percent disabling (non-
compensable).  In March 1999, the RO increased the rating for 
the veteran's service-connected residuals of shell fragment 
wound to the left knee from 0 percent to 10 percent.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In August 1996, and December 1999, the Board remanded the 
claims for additional development.

In June 1996, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991). 


FINDINGS OF FACT

1.   The veteran's residuals, shell fragment wound, right 
thigh, are productive of a nontender, well-healed, one-inch 
diameter, 1/4-inch deep circular scar; and are productive of no 
more than slight muscle damage.

2.  The veteran's service-connected traumatic arthritis, left 
knee, with retained foreign body, is manifested by complaints 
of pain, swelling and tenderness; metallic fragments in the 
soft tissues of the knee; and a range of motion no less than 
extension to 0 degrees and flexion to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, 
shell fragment wound, right thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.56, Diagnostic Codes 5318-5318 (1996); 38 C.F.R. 
§§ 3.159, 4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5313-
5318, 7803-7805 (2002). 

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, left knee, with retained foreign body 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5259, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's March 1993 decision that the 
evidence did not show that the criteria had been met for 
higher evaluations for his service-connected shrapnel wound 
scars of the right thigh and left knee.  Those are the key 
issues in this case.  The rating decision, as well as the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC's) notified the appellant of the relevant 
criteria.  In SSOC's, dated in April 2001 and April 2002, and 
a November 2001 letter from the RO, he was notified of the 
VCAA's provisions.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision, SOC and SSOC's sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claims and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claims or that might be pertinent to the bases for the denial 
of these claims.  The RO also requested and obtained VA 
medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
Non-VA medical records have also been associated with the 
claims file.  Examinations covering the disabilities in issue 
have been performed.  In June 1996, the veteran was afforded 
a hearing.  In a letter, dated in November 2001, he was 
requested to provide details of any treatment for the claimed 
disabilities, and he was notified that it was ultimately his 
responsibility to furnish such records.  There is no record 
of a response, and the veteran has not argued that any 
further development is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Evaluations

The veteran's service medical records show that in 1965, he 
received multiple shrapnel injuries from a grenade explosion 
while serving in Vietnam.  These injuries included shrapnel 
to the right thigh and left knee.  In August 1965, he 
underwent a skin graft in which the donor site was the right 
anterior thigh and the recipient site was the right lateral 
thigh.  He tolerated the procedure well and had no 
complications.  There was no significant artery, nerve or 
tendon involvement in any of the extremity wounds.  A 1969 
report is difficult to read but appears to show treatment for 
symptoms secondary to shell fragment wounds in the left knee.  
A December 1978 report notes a torn medial meniscus, left 
knee, as diagnosed by arthrogram.  He was treated for left 
knee symptoms in 1992.

In March 1993, the RO granted service connection for shrapnel 
wound scars of the right thigh and left knee, and in each 
case assigned a 0 percent (noncompensable) rating.  The RO 
assigned an effective date for service connection, and the 
noncompensable rating, of September 1, 1992.  The veteran 
appealed the issues of entitlement to higher evaluations.  In 
March 1999, the RO increased the rating for the veteran's 
service-connected residuals of shell fragment wound to the 
left knee (recharacterized as "traumatic arthritis, left 
knee, with retained metallic foreign body"), from 0 percent 
to 10 percent under Diagnostic Code 5010.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002). 

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, the issues are whether a compensable 
rating for residuals, shell fragment wound, right thigh, or a 
rating in excess of 10 percent for traumatic arthritis, left 
knee, with retained metallic foreign body, are warranted for 
any period from September 1, 1992 to the present.  

A.  Residuals, Shell Fragment Wound, Right Thigh

The veteran contends that his service-connected residuals, 
shell fragment wound, right thigh, are more disabling than 
currently evaluated.  Specifically, at his hearing he 
asserted that he has stiffness in cold weather that may last 
up to a day, as well as pain and soreness.  He stated that 
the scar was well-healed and did not bother him when he was 
walking or running, and that he did not have cramping.  

The medical evidence in this case includes VA and non-VA 
examination reports, dated between 1993 and 2001, to include 
an October 1997 VA photograph.  

A VA examination report, dated in January 1993, contains 
findings that include a one-inch scar on the right thigh that 
was nontender, with no adhesion, no loss of function of 
underlying structure.  There was no relevant diagnosis.  

A VA examination report, dated in February 1997, shows that 
the veteran complained of a twitching sensation and soreness 
of his right thigh scar with long periods of standing or 
walking, which did not interfere with any function of the 
right leg.  On examination, there was a 1 x 2-inch oval scar 
of the right lateral thigh just below the mid-portion of the 
thigh.  There was no keloid formation, inflammation, swelling 
or ulceration.  The scar was depressed secondary to loss of 
subcutaneous tissue.  There was no tenderness to palpation 
over the scar, and no obvious evidence of any pain associated 
with use of the right thigh.  There was minimal cosmetic 
effect.  Gait was normal.  The relevant diagnosis was 
shrapnel wound, right thigh, with minimal to no functional 
deficit.  

A VA examination report, dated in April 1999, notes the 
veteran's complaints of constant stiffness and soreness in 
the anterior aspect of the right thigh.  Examination revealed 
normal strength in the lower extremities and hypesthesia over 
a scar on the right thigh.  Gait was slow but normal.  The 
relevant diagnosis was localized hypesthesia around the scar 
on the right thigh.  

A VA peripheral nerves examination report, dated in April 
2000, notes complaints of decreased sensation over the right 
thigh which were not painful or debilitating in any way.  He 
denied dysthesias or paresthesias.  He denied undergoing any 
treatment.  Nothing alleviated or triggered his symptoms.  On 
examination, there was normal strength throughout.  Gait was 
steady, with a normal base.  Sensation was diminished to 
light touch and pin prick over the right anterolateral thigh 
encompassing the wound from his shrapnel injury but in a much 
wider distribution.  The diagnosis was right meralgia 
paresthesia (entrapment of the lateral femoral cutaneous 
nerve) idiopathic (not post-traumatic).

A VA examination report, dated in May 2000, contains findings 
that include right quadriceps strength of 5+, a well-healed 
laceration of the right thigh, with positive Tinel's and 
decreased sensation.  The relevant impression was neuroma 
formation scar right thigh.  The examination report also 
provided findings for the veteran's left knee disorder and 
his left thigh scars, and the examiner noted that there was 
no evidence of excess fatigability or incoordination in the 
lower limbs, although there was some pain on use, as 
manifested by prolonged standing and squatting, as well as 
walking more than a mile.  The examiner indicated that these 
findings were unquantifiable and could not be expressed in 
terms of the degree of additional loss of motion.  He noted 
that these symptoms could significantly limit functionability 
during flare-ups or when the left knee is used repeatedly.  

A QTC examination report, dated in December 2001, notes 
complaints of diminished sensation in the area of the right 
thigh scar, with occasional tingling, which did not hamper 
him from doing his daily activities.  On examination, the 
strength of the right thigh while doing squats was good.  The 
right hip had a normal range of motion.  There was a one-inch 
diameter circular scar that was 1/4-inch deep.  This scar was 
nontender and well-healed.  Muscle strength of Muscle Groups 
XI through XVIII was normal.  Right femur X-rays revealed no 
bone, joint or soft tissue abnormalities.  The relevant 
diagnosis was shell fragment wound, right thigh.

The veteran's residuals, scar, right thigh, has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805.  
Under 38 C.F.R. § 4.118, DC 7805, other scars will be rated 
on limitation of function of the part affected.  

At this point, the Board notes that the veteran's claim for a 
higher evaluation was received prior to the amendment of 
certain provisions in the Schedule for Rating Disabilities 
dealing with muscle injuries, which became effective July 3, 
1997.  See 62 Fed. Reg. 30,235 (June 3, 1997).  These changes 
took effect subsequent to the receipt of the veteran's claim.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991); White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  Under the circumstances, the veteran's claim must be 
reviewed in light of the regulatory changes dealing with the 
pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim was filed.  
See also Fischer v. West, 11 Vet. App. 121, 123 (1998) 
(applying Karnas to change in rating criteria for muscle 
injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes: slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  In 
this case, only the criteria for "slight" and "moderate" 
disabilities are pertinent.

Under the old rating criteria:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection, or effects of laceration. 

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaints of cardinal symptoms of muscle injury or painful 
residuals. 

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments. 

(b)  Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection. 
     
History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.
 
Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  

38 C.F.R. § 4.56 (a-b) (1996).

Under the new rating criteria, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(2002).  As previously stated, for purpose of the present 
case, the criteria of "slight," and "moderate" are 
pertinent.  

Under the new rating criteria:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without 
debridement or infection.
    
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in- service treatment for the wound.  
Record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle injury as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting of particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d) (1-2) (2002). 

Under 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5313-5316 and 
5318 (1996 & 2002), a slight disability of Muscle Group XIII, 
XIV, XV, XVI or XVIII warrants a 0 percent evaluation.  A 
moderate disability involving any of these Muscle Groups 
warrants a 10 percent rating.  Under 38 C.F.R. § 4.73, DC 
5317 (1996 & 2002), a slight disability involving Muscle 
Group XVII warrants a 0 percent evaluation and a moderate 
disability warrants a 20 percent rating

The Board finds that there is insufficient evidence to 
warrant a compensable evaluation for the veteran's service-
connected residuals, shell fragment wound, right thigh.  
Although there is some decreased sensation over the right 
thigh, it has not been found to be painful or debilitating in 
any way (the Board parenthetically notes that in April 2001 
the RO denied service connection for meralgia paresthesia of 
the right thigh, and that this decision was not appealed).  
There is no evidence of any impairment whatsoever of the 
veteran's right thigh due to his scar.  For example, there is 
no evidence of any muscle, tendon or bone involvement.  Gait 
and muscle strength in the right thigh are normal.  X-rays 
were unremarkable.  Accordingly, the evidence does not show 
that the disability in issue is productive of more than 
slight muscle damage, and the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating under both the old and the new versions of 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5313, 5314, 5315, 
5316, 5317, 5318 and 7805.  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.118, DC 7803, a 10 
percent evaluation is warranted for superficial scars if they 
are poorly nourished with repeated ulceration.  Under DC 
7804, superficial scars that are tender and painful on 
objective demonstration, a 10 percent evaluation is 
warranted.

Although the veteran made a reference to pain during his 
hearing, and to "soreness" during his April 1999 VA 
examination, he specifically denied pain during his April 
2000 VA examination.  In addition, the evidence shows that 
his right thigh scar has consistently been found to be 
nontender.  In this regard, although a reference was made to 
pain on use in the May 2000 VA examination report, this 
report covered the veteran's left knee and left leg scars, 
and the pain was unspecified and unattributed.  There is no 
evidence to show that the right thigh scar is poorly 
nourished with repeated ulceration.  Given the foregoing, the 
evidence shows that the criteria for a compensable rating 
under DC's 7803 and 7804 have not been met.  

As a final matter, the Board further finds that the condition 
addressed has not significantly changed since the effective 
date for service connection, and that a uniform rating is 
appropriate in this case.  Therefore, the Board finds that 
the criteria for a compensable rating for residuals, shell 
fragment wound, right thigh, have not been met as of the date 
of service connection, i.e., September 1, 1992.  

B.  Traumatic Arthritis, Left Knee, with Retained Metallic 
Foreign Body

The veteran contends that his service-connected traumatic 
arthritis, left knee, with retained metallic foreign body, is 
more disabling than currently evaluated.  A review of the 
transcript of his hearing, held in June 1996, shows that he 
asserts that he has constant soreness, and that long periods 
of standing cause swelling, and some pain, soreness and 
stiffness.  He stated that he was not receiving treatment for 
his knee, but he took Tylenol for his symptoms and wore a 
polyurethane sleeve on his left knee.  He also reported some 
weakness and instability.    

The medical evidence in this case includes VA and non-VA 
examination reports, dated between 1993 and 2001, to include 
an October 1997 VA photograph.  

A VA examination report, dated in January 1993, shows that 
the veteran complained of left knee pain after prolonged 
standing.  On examination, a one-inch scar was noted on the 
left knee.  The scar was noted to be nontender, with no 
adhesion, no loss of function of underlying structure.  Left 
knee crepitus was noted, with no swelling or tenderness.  The 
relevant diagnosis was rule out DJD (degenerative joint 
disease), left knee.  

A June 1996 outpatient treatment report from Primus is 
difficult to read, but appears to show complaints of left 
knee soreness.  There was no loss of motion or loss of 
strength.  

A February 1997 VA joints examination report notes the 
veteran's complaints of left knee pain, swelling and giving 
way.  On examination, range of motion was 0 to 120 degrees.  
The examiner also noted there was some effusion and 
retropatellar tenderness, but no instability in the left 
knee.  The knees were symmetrical in circumference.  X-rays 
were noted to reveal a retained metallic foreign body in the 
suprapatellar pouch of the left knee.  The impression was 
traumatic arthritis, left knee, with retained metallic 
foreign body.  The examiner stated that the veteran's 
symptoms were consistent with his injury and may improve with 
removal of the foreign body, and that it was reasonable to 
assume that some decreased function would be present on 
flare-ups.  

An April 1998 addendum notes that the veteran's left knee 
scar was tender to touch.  On examination, gait was normal.  
A faint, approximately 1 x 1 inch, Y-shaped scar was noted 
above the medial aspect of the left patella.  There was some 
loss of subcutaneous tissue underneath the scar with 
subsequent dimpling when he stands.  There was no keloid, 
swelling, inflammation.  The cosmetic effect was minimal.  
There was no limitation of function.  The diagnosis was 
shrapnel wound scar, left medial superior knee, tenderness to 
palpation.

A VA examination report, dated in April 1999, shows a scar 
above the left kneecap measuring 2 cm. x 1 cm. at its widest 
point, which was slightly depressed.  The lower extremities 
had normal strength.  

A VA peripheral nerves examination report, dated in April 
2000, notes normal strength throughout, and a normal 
neurological examination (except for the right thigh), with 
2-2+ reflexes at the knees.  An X-ray of the left knee was 
normal. 

A VA joints examination report, dated in May 2000, notes a 
complaint of constant knee pain, exacerbated by cold or rainy 
weather, or standing for over 1 1/2 hours or walking over a 
mile.  On examination, there was no swelling, redness or 
effusion.  There was a well-healed suprapatellar laceration, 
with some medial joint line tenderness but no instability.  
There was full extension and approximately 140 degrees of 
flexion.  Quadriceps strength was 4+ on the left, and 5-5+ on 
the right.  X-rays reportedly revealed two small metallic 
fragments in the soft tissues anterior to the femur, 
distally.  The impression was early degenerative arthritis, 
left knee, status post multiple fragment wounds, received on 
active duty, with two small retained metallic fragments in 
the soft tissues about the distal left thigh.  The examiner 
noted slightly weakened movement of the quadriceps muscles on 
the left, with no evidence of excess fatigability or 
incoordination in the lower limbs.  There was some pain on 
use, as manifested by prolonged standing and squatting, as 
well as walking more that a mile.  The examiner indicated 
that these findings were unquantifiable and could not be 
expressed in terms of the degree of additional loss of 
motion.  He noted that these symptoms could significantly 
limit functionability during flare-ups or when the left knee 
is used repeatedly.  

A QTC examination report, dated in December 2001, shows a 
complaint of left knee swelling after mowing the grass for a 
long time.  On examination, there was no swelling or 
tenderness.  There was a 1 x .5 inch scar over the 
suprapatellar area, which was well-healed and in the form of 
a cross.  There was no weakness of the musculature 
controlling flexion or extension of the knee.  The range of 
motion was normal (0 to 140 degrees).  Two well-healed 
arthroscopy scars were noted.  X-rays revealed two metallic 
fragments in the soft tissues of the knee anteriorly, as well 
as in the posterior third of the thigh.  There was no 
evidence of bone or joint abnormality.  The relevant 
diagnosis was shell fragment wound with minimal 
osteoarthritis of the left knee and retained foreign body.  
The examiner stated that although there was no X-ray evidence 
of arthritis, there was crepitus on examination.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma substantiated by X-ray findings is rated as for 
degenerative arthritis under Diagnostic Code 5003 of the 
rating schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees and extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees and extension is limited to 
15 degrees. 

The evidence shows that the veteran was noted to have a range 
of motion in the left knee from 0 degrees to 120 degrees in 
February 1997, and from 0 degrees to 140 degrees in May 2000 
and December 2001.  Therefore, the criteria for a 20 percent 
rating under either DC 5260 or DC 5261 have not been met, and 
the claim must be denied.  

The Board notes that the veteran has reported that he has 
pain and weakness in his left knee.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The 
evidence shows that the veteran's left leg strength has 
consistently been found to be normal, with findings in May 
2000 of 4+ strength described as "slightly weakened movement 
of the quadriceps muscles on the left."   These findings, 
and the evidence of arthritis (which was not found on X-ray 
in December 2001), are minimal, and the Board finds that 
there is insufficient evidence of functional loss due to left 
knee pathology to support a conclusion that a 20 percent 
rating is warranted under either DC 5260 or DC 5261, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

Under 38 C.F.R. §§ 4.56 (1996 & 2002), see part II, A., 
supra, a 20 percent rating is warranted for a moderate 
disability of muscle Group XVII, or a moderately severe 
injury of Muscle Group XV or XVIII, and a 30 percent rating 
is warranted for a moderately severe injury of Muscle Group 
XIII, XIV and XVI.  However, given the findings on strength 
and fatigue and functional loss, the evidence does not show 
that the criteria for a moderate or greater injury to any of 
these Muscle Groups have been met.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent evaluation is 
warranted for other knee impairment when slight with 
recurrent subluxation or instability and a 20 percent 
evaluation is warranted where there is moderate recurrent 
subluxation or lateral instability.  In this case, the 
evidence does not show that the veteran has any recurrent 
subluxation or lateral instability, and the criteria for even 
a compensable rating under DC 5257 have therefore not been 
met.  The Board notes that since DC 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in  DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996). 

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  Under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804, a 10 percent evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration.  In this case, the evidence does not 
show that the veteran has compensable manifestations of his 
left knee scar.  Thus, the assignment of a separate 10 
percent evaluation for a left knee scar is not warranted.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's traumatic 
arthritis, left knee, with retained metallic foreign body, 
warrants no higher than a 10 percent rating.  


C.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's statements and testimony.  However the 
preponderance of the evidence is against finding that the 
criteria for higher evaluations for his residuals, shell 
fragment wound, right thigh, and his traumatic arthritis, 
left knee, with retained metallic foreign body, have been 
met.  In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A compensable rating for service-connected residuals, shell 
fragment wound, right thigh, is denied.  

A rating in excess of 10 percent for service-connected 
traumatic arthritis, left knee, with retained metallic 
foreign body, is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

